Opinion by
Head, J.,
The bill of indictment sufficiently charged the statutory offense set £orth in the information upon which the warrant to arrest issued. The evidence produced by the Commonwealth fully supported the charge that the defendant had knowingly and wilfully made false statements with reference to his ownership of the property he undertook to sell. It made plain too the fact that these false statements induced the defendant to part with his money. The inference that the statements were made with intent to cheat and defraud so plainly and al*105most irresistibly flowed from that evidence that the jury could not easily have reached any other decision than the-one- declared in their verdict.
We. are of opinion the case was properly tried and that the record of the trial and conviction exhibits no reversible error. The assignments of error are overruled.
The judgment is affirmed and the record remitted and it is ordered that the defendant appear in the court below at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.